Citation Nr: 1700760	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  14-30 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the U.S. Army from March 1963 to March 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board notes service connection for PTSD was granted in that decision.  The Veteran filed a notice of disagreement (NOD) in April 2010, and a statement of the case (SOC) was issued in November 2010.  Within 60 days of that, in December 2010, the Veteran filed a "new" claim for TDIU.  As his only service-connected disability is PTSD, his claim for TDIU is essentially asking for a higher rating for PTSD.  The Board is therefore accepting his December 2010 claim for TDIU due to PTSD as the substantive appeal, in lieu of a VA Form 9.  The Board also notes that claims for TDIU are "part and parcel" of claims for increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  Therefore, his PTSD and TDIU claims have been pending since November 2009, the date of receipt of his claim for service connection of PTSD.  See 38 C.F.R. § 3.400.

In August 2016, the Veteran had a personal hearing before the undersigned VLJ.

In this decision, the Board is denying a higher rating for PTSD; however, a TDIU is being granted.



FINDINGS OF FACT

1.  The Veteran's PTSD does not manifest with total occupational and social impairment.

2.  His PTSD symptoms do, however, preclude him from obtaining and maintaining substantial gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 70 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, DC 9411 (2015).

2.  The criteria for a TDIU are met effective from November 9, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  His relevant treatment records have been associated with the claims file.  He has also been provided with VA examinations in conjunction with his claims, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Increased rating for PTSD

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2015).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's PTSD is rated as 70 percent disabling.  He argues that he is entitled to an even higher rating.  

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411 (2015).

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126(a) (2015).

After review of the evidence, the Board finds that 70 percent is the appropriate rating for the Veteran's PTSD.  He has occupational and social impairment with deficiencies in most areas due to isolative behavior, nightmares and sleeping troubles, flashbacks, panic attacks, and a lack of concentration.  38 C.F.R. § 4.130.

The Board does not find that his PTSD results in total occupational and social impairment.  Id.  He has been married for over 40 years, and the relationship is described as loving and supportive.  He has a relationship with his children.  Although he isolates, he does occasionally go to church.  He will go get gasoline or out to buy cigarettes.  The record shows that he has mood swings, and argued with co-workers and supervisors, but there is no indication that he was ever subject to disciplinary action.  There is no indication that he has reacted violently or ever had trouble with the law.  He does not abuse drugs or alcohol.  The VA examinations show that he is consistently oriented to person, time, and place.  His thoughts are organized and coherent.  His insight and judgment have been assessed as intact throughout the pendency of this claim.  He has found to be able to handle his own funds.  He takes care of his activities of daily living.  In sum, although he has severe symptoms, the Board does not find they are totally disabling or a near approximation of that level of severity.

The Board does not find that referral for extraschedular consideration is warranted, as his symptoms are contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App, 111 (2008).  His PTSD symptoms are rated based on the extent of social and occupational impairment they cause.  The symptoms that are listed under the criteria applicable to DC 9411 serve as mere examples of the type and degree of the symptoms, and their effects, which would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  Thus, all of his symptoms are contemplated by the Rating Schedule, and were taken into consideration when assigning a 70 percent rating.  PTSD is the Veteran's only service-connected disability.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more.  Here, his PTSD has been rated as 70 percent disabling since November 2009, which meets the schedular requirements for the assignment of a TDIU.  

The question that remains, then, is whether the Veteran's service-connected disability precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record shows the Veteran has not worked since 1996.  The Board finds that his PTSD symptoms have precluded gainful employment for the entire period on appeal.  Although he retired from his job after over twenty years, he has indicated that he retired as soon as he was qualified, and that his symptoms of PTSD were already causing problems before his retirement.  An April 2010 assessment of work skills shows that he would have marked difficulty: in his ability to complete a work week without interruptions caused by his PTSD symptoms; in understanding, remembering, and carrying out complex instructions; in relating to co-workers and dealing with the public; and, in handling stressful situations.  He has been found to have moderate difficulty following rules, interacting with supervisors, and relating predictably in social situations.  A September 2016 private evaluation indicated the Veteran's symptoms (including his panic attacks, sleep impairment, near-continuous depression, and difficulty adapting to stress) are significant vocational limitations.  His symptoms are found to have caused him to be unable to maintain employment for the entire period on appeal.  See 38 C.F.R. § 3.400; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, a TDIU is granted.


ORDER

The claim of entitlement to an initial rating higher than 70 percent for PTSD is denied.

A TDIU is granted effective from November 9, 2009.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


